The Honorable Ode Maddox State Representative Post Office Box 128 Oden, Arkansas 71961-0128
Dear Representative Maddox:
This is in response to your request for an opinion on the following questions:
  1. May a school board member continue to serve on a school board after he has moved his residence out of the school district?
  2. More specifically, what is the definition of "temporary basis" in Arkansas Code 6-13-613, subsection (f), amended by Act 201 of 1991?
Our constitution provides that "all district, county and township officers [shall reside] within their respective districts, counties, and townships. . . ." Ark. Const. art. 19, § 4. The Supreme Court of Arkansas has applied this provision in a dispute arising from a school election.See Davis v. Holt, 304 Ark. 619, 804 S.W.2d 362 (1991). It is my opinion, therefore, that a school board member may not continue to serve after he has moved his residence from the school district.
With respect to A.C.A. § 6-13-613(f) (Cum. Supp. 1993), it is my opinion that the statute is constitutionally suspect to the extent it purports to permit a school director to "remove his actual, bona fide residence outside the district boundaries" on a "temporary basis," and yet remain a member of the board. The legislature lacks the power to relax the residency requirement of Ark. Const. art. 19, § 4, which contains no exception for temporary periods of non-residency. Cf. Davis,304 Ark. at 623 (holding that a statute could not alter the "straightforward residency requirement" of Ark. Const. art. 19, § 4).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General J. Madison Barker.
Sincerely,
WINSTON BRYANT Attorney General
WB:JMB/cyh